*554Opinion on Petition to Rehear
A courteous and dignified petition to rehear has been filed herein. This petition does not question our finding but asks for clarification or specification.
We held that a disbarred attorney may apply to the disbarring court when his disbarment is based on violation of subdivisions (2), (3), (4) and (5) of Code, Section 9974; that he must seek readmission to practice law through the Board of Law Examiners when he has been held guilty of the violation of subdivision (1) of Code, Section 9974; and that an attorney guilty of misappropriating the funds of his client must make restitution of such funds before he can be reinstated. In one instance this restitution should be made to appear to the Board of Law Examiners while in the other instances this restitution would have to be shown to the Court wherein application for reinstatement is made.
With this clarification the petition must be denied.